Citation Nr: 1115497	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-40 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 22, 1998 for the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from October 1958 to January 1979.  The Veteran died in July 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in January 2008 and June 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A claim for DIC benefits was initially received on October 22, 1998; no claims were received by VA prior to that date.


CONCLUSION OF LAW

An effective date prior to October 22, 1998 is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the claimant obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).


The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a March 2008 letter, the RO provided the appellant with notice of the evidence required to substantiate the claim for an earlier effective date.  The appellant was advised what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on her behalf.  The notice was furnished after the rating decision on appeal; however, any timing defect was cured by readjudication in the June 2009 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA made reasonable efforts to assist the appellant in the development of this claim.   The RO has searched for any prior claims or communications pertinent to this appeal.  A remand for further development is not necessary as there is no indication that additional development would substantiate the appellant's claim.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).  For the foregoing reasons, the Board finds that all necessary development and notification has been accomplished, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

In cases involving service connection for cause of death, the effective date is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  See 38 C.F.R. § 3.400(c)(2).  In cases involving an award of DIC, the effective date is the date the appellant's election of benefits is received.  See 38 C.F.R. § 3.400(c)(4)(iii).  See also 38 C.F.R. §§ 3.5(b), 3.114(a), and 3.702 (2010).

The appellant asserts that an effective date of August 1996 is warranted.  She asserts that she first filed a claim for DIC benefits in July 1996.  

The Veteran died on July [redacted], 1996.  A claim for service connection for the cause of the Veteran's death was received by the Roanoke, Virginia RO on October 22, 1998.   The cover letter accompanying the claim indicated that the enclosed included the Application for Dependency and Indemnity Compensation (DIC) and the Application for Burial Benefits.  The Application for DIC was signed by the appellant and dated in July 1998.  
 
The Board remanded this matter in June 2010 in order to attempt to locate any prior communication or claim from the appellant seeking entitlement to service connection for the cause of the Veteran's death.  No earlier claims were located.    Electronic mail communication in the claims file dated in August 2010 indicated that there were no records at the Roanoke RO pertaining to the appellant.  

In November 2010, the appellant submitted a faxed document entitled "DIC Telephone inquiry."   The appellant contends that this document is notice of an effective date prior to October 1, 1998.  The document submitted by the appellant indicates that a VA employee from the Waco RO contacted DFAS (Defense Finance Accounting Service) in September 2004 regarding the status of the appellant's account.  The appellant highlighted a portion of the document which noted an effective date of August 1, 1996.  However, as this is a DFAS document, this appears to refer to the status to the effective date assigned by DFAS rather than the VA.  The Board notes that DFAS is not part of the VA; thus, the effective date assigned by DFAS has no bearing on the effective date of VA benefits.  Accordingly, the document submitted by the appellant in November 2010 does not provide a basis for an earlier effective date.  

Based on the foregoing, the Board concludes that an effective date prior to October 22, 1998 is not warranted.  The appellant did not submit any formal or informal communications requesting DIC benefits to VA prior to October 22, 1998.  Accordingly, an effective date prior to October 22, 1998 is not warranted.  3.400. 








ORDER

An effective date prior to October 22, 1998 for the award of Dependency and Indemnity Compensation is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


